      Case: 1:18-cv-05990 Document #: 7 Filed: 02/21/19 Page 1 of 3 PageID #:33



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SHAROGERLENE COOPER,                            )
                                                )
               Plaintiff,                       )
                                                       Case No. 1:18-cv-05990
                                                )
       v.                                       )
                                                       Judge Sara L. Ellis
                                                )
AON HEWITT INVESTMENT                           )
                                                       Mag. Judge Sidney I. Schenkier
CONSULTING, INC.,                               )
                                                )
               Defendant.                       )

        MOTION OF ATTORNEY DAVID L. HARTSELL FOR RELIEF FROM
       AN ORDER OF ASSIGNMENT PURSUANT TO LOCAL RULE 83.38(a)(1)

       NOW COMES David L. Hartsell, an attorney and a member of this Court’s Trial Bar,

and for his motion for relief from an order of assignment pursuant to Local Rule 83.38(a)(1),

states as follows:

       1.      Mr. Hartsell is a partner with the firm of McGuireWoods, LLP, 77 West Wacker

Dr., Ste. 4100, Chicago, IL 60601. On February 11, 2019, Mr. Hartsell received a Notice of

Electronic Filing of an Order granting Plaintiff leave to proceed in forma pauperis and assigning

Mr. Hartsell as Plaintiff’s attorney in the captioned matter. (Dkt 5).

       2.      Upon submitting the names of the parties in the captioned matter for an internal

conflicts search, Mr. Hartsell learned that the defendant herein, Aon Hewitt Investment

Consulting, Inc., is a wholly-owned subsidiary of Aon Corporation, which McGuireWoods

represents in other unrelated matters and which, therefore, presents a conflict of interest in

representing Plaintiff in this matter.     This matter also presents a positional conflict for

McGuireWoods in that the firm maintains a significant labor and employment practice which

represents management exclusively.
      Case: 1:18-cv-05990 Document #: 7 Filed: 02/21/19 Page 2 of 3 PageID #:34



       3.       Mr. Hartsell stands ready to receive any alternative assignment that the Court may

wish to make.

       WHEREFORE, David L. Hartsell respectfully requests that this Court grant his motion

for relief from an Order of assignment to represent Plaintiff in the captioned matter, and enter

such further relief this Court deems just and appropriate.

Dated: February 21, 2019                      Respectfully submitted,



                                              By: s/ David L. Hartsell

                                              David L. Hartsell
                                              McGUIREWOODS LLP
                                              77 W. Wacker Dr., Ste. 4100
                                              Chicago, Illinois 60601-1818
                                              (312) 849-8100
                                              (312) 849-3690 (fax)
                                              dhartsell@mcguirewoods.com




                                                 2
       Case: 1:18-cv-05990 Document #: 7 Filed: 02/21/19 Page 3 of 3 PageID #:35



                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing MOTION OF ATTORNEY DAVID L. HARTSELL

FOR RELIEF FROM AN ORDER OF ASSIGNMENT PURSUANT TO LOCAL RULE

83.38(a)(1) was electronically filed with the Clerk of the Court using the CM/ECF system, with

a copy being served by first class United States mail, postage prepaid, and deposited at

77 W. Wacker Drive, Chicago, Illinois, on February 21, 2019 to:

              Sharogerlene Cooper-Sessom
              P.O. Box 25
              Algonquin, IL 60102


                                           s/ David L. Hartsell



113267978_1
